            Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 1 of 35




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 EYOBE AMBERBER, individually and on
 behalf of all others similarly situated,
                                                   Case No.
                                Plaintiff,

                  v.                               CLASS ACTION COMPLAINT
                                                   FOR VIOLATION OF THE
 EHANG HOLDINGS LIMITED, HUAZHI                    FEDERAL SECURITIES LAWS
 HU, RICHARD JIAN LIU, and EDWARD
 HUAXIANG XU,
                                                   Jury Trial Demanded

                                Defendants.


       Plaintiff Eyobe Amberber (“Plaintiff”), by and through his attorneys, alleges upon personal

knowledge as to his own acts, and upon information and belief as to all other matters, based upon

the investigation conducted by and through his attorneys, which included, among other things, a

review of documents filed by Defendants (as defined below) with the United States Securities and

Exchange Commission (the “SEC”), news reports, press releases issued by Defendants, and other

publicly available documents, as follows:

                            NATURE AND SUMMARY OF THE ACTION

       1.       This is a federal securities class action on behalf of all investors who purchased or

otherwise acquired Ehang Holdings Limited (“EHang” or the “Company”) American depositary

shares (“ADS”) between December 12, 2019 and February 16, 2021 (and on February 16, 2021,

only for those who purchased shares at or above the price of $112.00), inclusive (the “Class

Period”). This action is brought on behalf of the Class for violations of Sections 10(b) and 20(a)

of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a) and

Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5.
            Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 2 of 35




       2.       EHang purports to be an autonomous aerial vehicle (“AAV”) technology platform

company. The Company has stated that it is “pioneering the future of transportation through our

proprietarily developed AAVs and related commercial solutions. We believe we are the first in the

world to launch passenger-grade AAVs, setting a new milestone in AAV technology.” EHang’s

purported flagship, passenger-grade AAV is the “EH216.”

       3.       Since December 12, 2019, the start of the Class Period, EHang ADS have traded

on the NASDAQ stock exchange under the ticker “EH.” The Company is headquartered in

Guangzhou, People’s Republic of China.

       4.       In recent press releases and other public statements, Defendants have lauded

EHang’s AAV business and prospects, including announcing numerous “flight certifications” and

“long-term” approvals for its “passenger-grade” EH-216 in the US, Canada, and various European

countries. As alleged herein, Defendants have repeatedly asserted that EHang is “the world’s

leading autonomous aerial vehicle (AAV) technology platform company,”

       5.       During the trading day on February 16, 2021, analyst Wolfpack Research published

a scathing report entitled “EHang: A Stock Promotion Destined to Crash and Burn.” In this report,

and as further alleged herein, Wolfpack Research wrote that EHang is “an elaborate stock

promotion, built on largely fabricated revenues based on sham sales contracts with a customer

[Shanghai Kunxiang Intelligent Technology Co., Ltd. (“Kunxiang”)] who appears to us to be more

interested in helping inflate the value of its investment in EH . . . than about buying its products.”

Wolfpack Research wrote that it had “gathered extensive evidence” to support its report,

“including behind-the-scenes photographs, recorded phone calls, and videos of on-site visits to

EH’s various facilities . . . .” Wolfpack Research also noted that “in just 14 months as a publicly

traded company, EH’s PR team has put out 50 press releases . . . . However, EH’s constant stream
             Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 3 of 35




of press releases are easily proven untrue.” Finally, Wolfpack Research wrote that it “obtained

Chinese court records which show that EH’s ADRs may already be in serious jeopardy due to legal

issues in China.”

        6.       On this news, the price of EHang’s ADS fell from its February 12, 2021 close of

$124.09 to a February 16, 2021 close of $46.30 per share, a one day drop of $77.79 per share or

approximately 62.7%. 1

        7.       Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (i) the Company’s purported regulatory

approvals in Europe and North American for its EH216 were for use as a drone, and not for

carrying passengers; (ii) its relationship with its purported primary customer is a sham; (iii) EHang

has only collected on a fraction of its reported sales since its ADS began trading on NASDAQ in

December 2019; (iv) the Company’s manufacturing facilities were practically empty and lacked

evidence of advanced manufacturing equipment or employees; and (v) as a result, the Company’s

public statements were materially false and misleading at all relevant times.

                                   JURISDICTION AND VENUE

        8.       The federal law claims asserted herein arise under §§ 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. § 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC,

17 C.F.R. § 240.10b-5, as well as under the common law.

        9.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331 and § 27 of the Exchange Act, 15 U.S.C. § 78aa.

        10.      This Court has jurisdiction over each Defendant named herein because each


1
 The markets were closed between February 13 and February 15, 2021, for the weekend and the President’s Day
holiday.
          Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 4 of 35




Defendant is an individual or corporation who has sufficient minimum contacts with this District

so as to render the exercise of jurisdiction by the District Court permissible under traditional

notions of fair play and substantial justice.

       11.     Venue is proper in this District pursuant to § 27 of the Exchange Act, 15 U.S.C.

§ 78aa and 28 U.S.C. § 1931(b), as the Company’s ADS trade on the NASDAQ stock exchange,

which is located within this District, and because the Company conducts substantial business here.

Furthermore, EHang’s agent for service of process in the United States is Cogency Global Inc.,

located at 122 East 42nd Street, 18th Floor, New York, NY 10168.

       12.     In connection with the acts, omissions, conduct and other wrongs in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                                PARTIES

       13.     Plaintiff Eyobe Amberber acquired and held shares of EHang at artificially inflated

prices during the class period, and has been damaged by the revelation of the Company’s material

misrepresentations and material omissions.

       14.     Defendant EHang purports to be an autonomous aerial vehicle technology platform

company engaged in “pioneering” the future of transportation through the Company’s purportedly

proprietarily developed AAVs and related commercial solutions. EHang ADS trade on the

NASDAQ stock exchange under the ticker “EH.” The Company’s headquarters are located at

Building C, Yixiang Technology Park, No. 72 Nanxiang Second Road, Huangpu District,

Guangzhou, 510700, People’s Republic of China. EHang is incorporated under the laws of the

Cayman Islands.
         Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 5 of 35




       15.     Defendant Huazhi Hu is EHang’s founder and has served as Chief Executive

Officer and Chairman of the Board of Directors since EHang was founded.

       16.     Defendant Richard Jian Liu is EHang’s Chief Financial Officer, and has served in

that capacity since May 2017.

       17.     Defendant Edward Huaxiang Xu is EHang’s Chief Strategic Officer, and has served

in that capacity since July 2019.

       18.     Collectively, Defendants Hu, Liu, and Xu are referred to throughout this complaint

as the “Individual Defendants.”

       19.     The Individual Defendants, because of their positions at the Company, possessed

the power and authority to control the content and form of the Company’s annual reports, quarterly

reports, press releases, investor presentations, and other materials provided to the SEC, securities

analysts, money and portfolio managers and investors, i.e., the market. The Individual Defendants

authorized the publication of the documents, presentations, and materials alleged herein to be

misleading prior to its issuance and had the ability and opportunity to prevent the issuance of these

false statements or to cause them to be corrected. Because of their position with the Company and

access to material non-public information available to them but not to the public, the Individual

Defendants knew that the adverse facts specified herein had not been disclosed to and were being

concealed from the public and that the positive representations being made were false and

misleading. The Individual Defendants are liable for the false statements pleaded herein.

                                SUBSTANTIVE ALLEGATIONS

       20.     EHang was incorporated in December 2014 in the Cayman Islands as an offshore

holding company to facilitate offshore financing and listing. In the same month, Ehfly was

established in Hong Kong, which subsequently became EHang’s wholly-owned subsidiary. In

October 2015, Ehfly established a wholly-owned subsidiary in China, EHang Intelligent, which
         Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 6 of 35




purported to be engaged in the research, development, manufacture, and sale of AAVs, and the

research and development of software, communication technology and autonomous control

technology related to air mobility and intelligent aviation.

               MATERIALLY FALSE AND MISLEADING STATEMENTS

       21.     The Class Period begins on December 12, 2019, when EHang’s ADS commenced

trading on the NASDAQ stock exchange.

       22.     In the Prospectus filed on Form 424B4 with the SEC through which EHang’s ADS

began trading on NASDAQ, the Company stated:

       We are an autonomous aerial vehicle technology platform company. We are
       pioneering the future of transportation through our proprietarily developed
       autonomous aerial vehicles, or AAVs, and related commercial solutions. We
       believe we are the first in the world to launch passenger-grade AAVs, setting a new
       milestone in the deployment and proliferation of AAV technology.

       In today’s increasingly populated and interconnected world, traditional modes of
       urban transportation continue to contribute to congestion and pollution, and they
       are largely confined to land-based infrastructure. Mobility for the future requires a
       revolutionary solution. While the sky above has always been a possibility, we
       brought a safe, cost-effective and easy-to-use air mobility solution one step closer
       to reality when we unveiled our first passenger-grade AAV in 2016. Our AAVs
       require minimal space for vertical take-off and landing, enabling urban travel to
       expand to the three-dimensional space. We believe AAV technology will transform
       the future of transportation, improving lives and creating new industries.

       We design, develop, manufacture, sell and operate AAVs and their supporting
       systems and infrastructure for a broad range of industries and applications,
       including passenger transportation, logistics, smart city management and aerial
       media solutions. We aim to make it safe and convenient for both passengers and
       goods to take to the air.

       We are the first mover in AAV technology. In January 2016, we unveiled the
       world’s first passenger-grade AAV, EHang 184, a single-seat model, at CES. In
       March 2018, we delivered a unit of our dual-seat EHang 216 to a customer for
       testing, training and demonstration purposes. We believe this was the world’s first
       delivery of a passenger-grade AAV. In addition, we have developed a number of
       non-passenger-grade AAV models suitable for a variety of industrial and
       commercial applications.
  Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 7 of 35




Unlike manually controlled UAVs, our intelligent AAVs can fly and operate
autonomously. Our proprietary in-flight operating systems and on-the-ground
infrastructure enable reliable and simultaneous control of a large number of AAVs.
The operating systems installed on each AAV consist of an autopilot and flight
control system, communication systems, a battery management system and a safety
management system. Our on-the-ground infrastructure consists primarily of
command-and-control systems, handheld and computer-based control units and
AAV charging equipment.

Our strong in-house research and development capabilities underpin our leadership
and support our innovation. As of September 30, 2019, our 125-member research
and product development team represented more than half of our total employees.
Our research and development efforts are led by our founder, chairman and chief
executive officer, Mr. Huazhi Hu, one of the pioneers and leaders in the global
AAV industry. Our key research and development team includes personnel with
strong backgrounds in electrical engineering, aerospace engineering, mechanical
engineering, automation, material engineering and software development. As of
September 30, 2019, we had 138 issued patents in China, many of which relate to
our core technologies, such as flight control and command-and-control systems.

We are collaborating with a number of global industry leaders to develop and
commercialize urban air mobility solutions. Our strategic partners include DHL-
Sinotrans in last-mile delivery in China, Vodafone GmbH in 5G connectivity and
AAV technology innovation in Europe, and FACC in AAV production in Europe.

We strive to design safe, reliable and functional products. At our design and testing
center, we have established a multitude of AAV flight tests, including climbing
flight tests, high maneuverability tests, speed tests, night flying tests, as well as
flight tests in harsh weather conditions. We have conducted over 2,000 passenger-
grade AAV flight tests, including in winds of up to 70 kilometers per hour and in
fog with a visibility of approximately 50 meters.

                                        ***

As of December 5, 2019, we had cumulatively delivered 38 passenger-grade AAVs
for testing, training and demonstration purposes and developed two command-and-
control centers for smart city management. As of December 5, 2019, we had
unfilled purchase orders for 48 passenger-grade AAVs.

Our core business, air mobility solutions, grew significantly in the first nine months
of 2019. Since early 2019, we have accelerated the commercialization of our
passenger-grade AAVs in air mobility solutions. In the third quarter of 2019, we
sold 18 passenger-grade AAVs, compared with 17 in the first two quarters of 2019
combined.
          Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 8 of 35




        Our revenues increased by 109.8% from RMB31.7 million in 2017 to
        RMB66.5 million (US$9.3 million) in 2018. Our net loss decreased by 7.1% from
        RMB86.6 million in 2017 to RMB80.5 million (US$11.3 million) in 2018. Our
        revenues increased by 19.9% from RMB56.0 million in the nine months ended
        September 30, 2018 to RMB67.1 million (US$9.4 million) in the nine months
        ended September 30, 2019, and our net loss decreased by 3.9% from RMB49.8
        million in the nine months ended September 30, 2018 to RMB47.8 million (US$6.7
        million) in the nine months ended September 30, 2019. In 2018, revenues generated
        by air mobility solutions, smart city management solutions and aerial media
        solutions were RMB3.1 million (US$0.4 million), RMB30.5 million (US$4.3
        million) and RMB31.3 million (US$4.4 million), representing 4.7%, 45.8% and
        47.0% of our total revenues, respectively. In the nine months ended September 30,
        2019, revenues generated from air mobility solutions, our core business, increased
        significantly to RMB48.8 million (US$6.8 million), representing 72.7% of our total
        revenues.

        23.     On January 8, 2020, EHang issued a press release entitled “EHang Conducts First-

Ever U.S. Trial Flight of Pilotless Air Taxi at North Carolina Transportation Summit.” In this

release EHang stated, in relevant part, that “EHang . . . conduct its first-ever U.S. trial flight of its

two-seater passenger-grade AAV. . . . This represents the first time that the EHang 216 has received

flight approval from the Federal Aviation Administration . . . .”

        24.     On January 23, 2020, EHang issued a press release entitled “EHang Announces

Strategic Partnership with Guiyang, the City of Global Big Data Industry, to set up its Guizhou

headquarter.” In this release, EHang referred to itself as “the world’s leading autonomous aerial

vehicle (AAV) technology platform company,” and announced that it had “signed a strategic

cooperation agreement with Yunyan District of Guiyang, following the ‘Urban Air Mobility’ pilot

city cooperation with Guangzhou in August 2019. Both sides will settle EHang’s headquarter of

Guizhou Province in Yunyan District, so as to join hands to develop Urban Air Mobility (UAM)

and promote the commercialization of relevant application scenarios.”

        25.     On March 5, 2020, EHang announced that it had “obtained operational permit for

its two-seater passenger-grade AAV, the EHang 216, from the Civil Aviation Authority of Norway
          Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 9 of 35




. . . . This is the first operational permit for long term testing flight of EHang 216 in Europe, laying

a solid foundation for future urban air mobility (UAM) operations in other EU countries.” The

release further provided:

        After the assessment of test flight plans and contingency plans, the CAA Norway
        issued an operational permit for EHang 216 to conduct flights together with a local
        customer for the purpose of testing and certification. According to CAA Norway,
        it believes the country’s geographic conditions suit the testing of unmanned aircraft
        well. Covered with a long strip of land with abundance of sparsely populated areas
        and free airspace, the country has started to build a network of small airports since
        1960's, connecting most territories throughout the country. For the test flight of
        EHang 216, CAA Norway looks forward to witnessing it at Elvenes airport.

        26.     On March 16, 2020, EHang announced in a press release that it had “entered into a

cooperation agreement with the city government of Seville, Spain to execute the first Urban Air

Mobility (UAM) pilot program in Spain.” According to the Company, “[t]he agreement specifies

that EHang will work with the Seville government to develop the urban air mobility including

passenger transportation, air logistics and command and control platforms in the city. The city will

also collaborate on applications for permission to conduct test flights, in accordance with Spanish

and European legislation, and will coordinate with EHang in the planning of flight routes.”

        27.     On March 25, 2020, EHang filed a press release announcing its fourth quarter and

full year 2019 unaudited financial results as an attachment to a Form 6-K with the SEC. Defendant

Liu signed the Form 6-K. In this report, EHang announced that for the full year 2019, total revenues

increased 83.2%, gross margins were up 7.7 percentage points, operating losses were down 37.7%,

and that sales of passenger-grade AAVs reached 61 units in 2019, up from just 3 units in 2018.

Defendant Hu included a quote in this release:

        In December 2019, EHang successfully completed its IPO on Nasdaq and became
        the world’s first publicly traded UAM company, which was a milestone
        achievement not only for EHang but also for the whole industry. As a new public
        company, EHang delivered record high quarterly results with impressive financial
        and operating performance. Our revenues grew significantly, gross margin
         Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 10 of 35




       continued to increase and we achieved first ever quarterly positive operating cash
       flow and operating profit. Such achievements reflect our strong competitive
       advantages arising from our global leadership in the UAM industry. Our business
       is experiencing some short-term turbulence from the COVID-19 outbreak. These
       include absence and late return of frontline workers, delayed fulfillment across our
       supply chain, and the short-term disruption on some of our customers’ industries
       such as tourism. However, this has also created new opportunities for us to explore,
       such as emergency delivery and rescue. We are confident in the long-term growth
       and robustness of our business. We are very optimistic about the future of the global
       UAM industry, which is expected to reach US$1.5 trillion by 2040 according to
       Morgan Stanley. We are confident that we will keep our leadership in this
       promising industry.

       We are the first to enter into commercialization in the global industry. Our first-
       mover advantage has helped us be a pioneer in commercializing AAVs and
       establishing market standards. Our breakthroughs in the regulatory front, both in
       China and internationally (e.g. having obtained the first flight permit for the EHang
       216 AAV by the Federal Administration of Aviation (FAA) in the US and the first
       flight permit for the EHang 216 AAV by the Civil Aviation Authority in Norway),
       have also underpinned our industry leadership and enhanced our customers’
       confidence globally. Leveraging all these, we aim to not just be a technology
       product provider but a leading UAM platform company offering a comprehensive
       suite of solutions and services to develop an integrated UAM ecosystem. We look
       forward to building more partnerships with other businesses, city governments,
       regulators and investors globally to achieve this strategic goal and benefiting
       together from fast growing demands for UAM globally.

       28.     On April 20, 2020, EHang issued its Annual Report on Form 20-F with the SEC.

This Form 20-F, inter alia, reiterated the financial results announced on March 25, 2020.

       29.     As attachments to this Form 20-F, Defendants Hu and Liu signed certifications that

“[b]ased on [their] knowledge, this report does not contain any untrue statement of a material fact

or omit to state a material fact necessary to make the statements made, in light of the circumstances

under which such statements were made, not misleading with respect to the period covered by this

report.” They also certified that “the financial statements, and other financial information included

in this report, fairly present in all material respects the financial condition, results of operations

and cash flows of the company as of, and for, the periods presented in this report.”

       30.     On April 22, 2020, EHang issued a press release announcing the Company’s
        Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 11 of 35




“intention to build the world’s first E-port for AAV services.” The release continued that:

       EHang will cooperate with a local partner in the City of Hezhou in Guangxi
       Province, China, to build the E-port, which will accelerate the commercialization
       of EHang AAVs in the tourism industry. The city of Hezhou is a pioneer in air
       tourism, and this project will make it model for air tourism innovation around the
       world. The E-port is planned to be completed and operational by around the end of
       2020.

       The plan includes the delivery of 20 units of the EHang 216, the Company’s two-
       seat passenger-grade AAV, which will be deployed for aerial sightseeing.

       The E-port terminal building will be three stories covering 2,500 square meters.
       Architectural features include a first floor reception hall, second floor passenger
       waiting area, and a third floor departure/arrival zone. Four landing pads will be
       located on the roof-top, which can accommodate the landing/take-off of four AAVs
       simultaneously.

       The combination of EHang’s AAV technology and the natural tourism resources of
       Hezhou can promote and enhance Guangxi’s air tourism industry not only in
       Hezhou, but also in other cities in the province.

       “Hezhou is a beautiful city with rich tourism resources and we are excited to
       enhance their appeal with our AAVs. As we progress, we intend to create more
       commercial applications for EHang AAVs, such as aerial sightseeing that can
       uniquely merge modern culture and tourism. We also welcome more local partners
       to join us and embrace the opportunity to a provide safe, autonomous, and green
       approach to travel and sightseeing,” said Mr. Hu Huazhi, the Founder, Chairman
       and CEO of EHang.

       31.     On May 27, 2020, EHang issued a press release announcing that it “obtained the

world’s first commercial pilot operation approval from the Civil Aviation Administration of China

(“CAAC”) to use EHang 216 passenger-grade AAVs for air logistics purpose. Thus, EHang

became the world’s first AAV company approved by a national aviation authority to carry out

commercial pilot operation for the category of 150 kg plus heavy-lift air logistics uses.” In this

release, Defendant Hu stated:

       We are thrilled that the CAAC and EHang took the lead on the world’s first
       commercial pilot operation approval of passenger-grade AAVs for air logistics
       uses. This approval is of great significance. For EHang, it enables us to enhance
       our first-mover advantage and accelerate the commercialization of AAV
        Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 12 of 35




       technology and air mobility solutions for logistics. It also lays a foundation for
       regulators around the world to jointly explore and establish a coordinated,
       supportive and sustainable regulatory environment. This will benefit the long-term
       development of the promising Urban Air Mobility (“UAM”) applications.

       32.     On May 29, 2020, EHang issued a press release attached to a Form 6-K filing with

the SEC announcing the unaudited financial results for its first quarter 2020. Defendant Liu signed

the Form 6-K. In the release, EHang reported that total revenues were up 80.3% year over year,

that gross margins increased 0.8 percentage points year over year, and that gross profits increased

82.7% year over year. In this release, Defendant Hu stated:

       We are pleased to deliver solid financial and operational results in the first quarter
       of 2020. Despite the challenges posed by the virus outbreak, we still achieved
       significant year-over-year top line growth. Although there was some short-term
       impact to our supply chain and customers, since mid-March our operations have
       gradually resumed and our business initiatives are back on track. Meanwhile, we
       have continued to increase our customer base for emerging use cases, such as
       medical emergency transportation and air tourism. We have also expanded the
       UAM pilot city network and successively achieved regulatory breakthroughs in the
       U.S. and Europe, paving the way for global business expansion in the post-COVID-
       19 world. Looking forward, we will continue to invest in technology and talents to
       accelerate commercialization of AAVs and related solutions. We are confident we
       can achieve our targets for 2020 and further strengthen our leadership in the
       promising UAM market.

       33.     On July 29, 2020, EHang issued a press release announcing that “EHang 216 has

obtained a Special Flight Operations Certificate (SFOC) issued by the Transport Canada Civil

Aviation (TCCA), the civil aviation authority in Canada. This is another milestone in regulatory

breakthroughs for EHang 216 and the first of this kind permit for periodic operations of passenger-

grade AAVs in North America.” In this release, Defendant Hu stated:

       We are pleased to see the EHang 216 receiving such an important certificate from
       the TCCA, following consecutive flight approvals received from aviation
       authorities in different countries, including the U.S. Federal Aviation
       Administration, the Civil Aviation Authority of Norway and the Civil Aviation
       Administration of China. It conveys a positive signal from global regulators to
       establish a supportive and sustainable regulatory environment for the UAM
       industry. As a leader in the industry, EHang will continue to work with our
         Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 13 of 35




       customers and partners to provide safe, autonomous and eco-friendly air mobility
       solutions to the world.

       34.     On July 30, 2020, EHang issued a press release announcing that it “will build a new

AAV production facility in Yunfu city in Guangdong, China with a planned initial annual capacity

of 600 units and an RMB42 million . . . investment supported by the local government in the

facility. The EHang Yunfu facility is aimed to be established as an industry-leading AAV

production center, including an R&D facility for air mobility solutions and a training center for

operations and technical talents.” In this release, Defendant Hu stated, “The increasing market

demands and commercialization of AAVs in China are driving us to expand our production and

upgrade our manufacturing capabilities. The EHang Yunfu facility serves as an expansion of our

existing facility and will support the growth of our air mobility business in China.”

       35.     On August 26, 2020, EHang issued a press release attached to a Form 6-K filing

with the SEC announcing the unaudited financial results for its second quarter 2020. Defendant

Liu signed the Form 6-K. In this release, in which EHang referred to itself as the “world’s leading

autonomous aerial vehicle (AAV) technology platform company,” EHang reported that total

revenues were up 62.7% year over year, “driven by significant growth across all revenue streams.”

The Company further reported that gross profits increased 60% year over year. In this release,

Defendant Hu stated:

       During the second quarter of 2020, we significantly grew revenues and
       strengthened our core business of air mobility solutions, despite the
       ongoing COVID-19 pandemic challenges in China and overseas. We set a
       significant regulatory milestone for the industry by achieving the world’s first
       commercial operation approval of passenger-grade AAVs for air logistics from the
       CAAC. We are well-prepared and confident that we can accelerate growth by
       deploying our AAV solutions for more practical uses and expect to roll out more
       new products including the ones with the flight range exceeding 100 kilometers.
       We are proud of our continued progress in global markets.

       36.     On December 3, 2020, EHang issued a press release attached to a Form 6-K filing
           Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 14 of 35




with the SEC announcing the unaudited financial results for its third quarter 2020. Defendant Liu

signed the Form 6-K. In this release, in which EHang referred to itself as “the world’s leading

autonomous aerial vehicle (AAV) technology platform company,” EHang stated that it “Achieved

Record High Quarterly Revenues and Gross Profit,” “Maintained Stable and High Gross Margin,”

and “Attained Second Quarter of Adjusted Operating Profitability.”

       37.      For the third quarter of 2020, ended September 30, 2020, EHang reported total

revenues of RMB71.0 million ($10.5 million USD), which the Company said was “up 104.3%

year over year, with growth across the main revenue streams.” The Company further reported gross

margins of 59.2%, “an increase of 4.3 percentage points year over year, driven by optimized cost

structure of certain products and the change in revenue mix.” EHang also reported a gross profit

of RMB42.0 million ($6.2 million USD), “an increase of 120.3% year over year,” and that

operating loss shrunk to RMB1.8 million ($0.3 million USD), down from RMB10.6 million in the

third quarter of 2019. Moreover, EHang reported “[s]ales of the EH216, the Company’s flagship

passenger-grade AAV, reached 23 units in the third quarter of 2020 versus 18 units in the third

quarter of 2019.”

       38.      In the “Business Highlights” section of this release, EHang stated that it:

       •     Launched the EH216F AAV and intelligent aerial firefighting solution: In
             July, EHang introduced the EH216F, the firefighting version of EH216. The
             EH216F is the world’s first large-payload AAV for high-rise aerial
             firefighting. With a peak altitude of up to 600 meters, it is superior to
             conventional extinguisher equipment for high-rise fires. Given significant
             market demand, it has attracted strong interest from emergency management
             departments and fire departments at national and local level in China.

       •     Unveiled the heavy-lift EH216L AAV for aerial logistics: In September,
             EHang unveiled another new product, the aerial logistics version of EH216
             named the EH216L. The EH216L is a multi-rotor AAV with the record payload
             capacity. This model opens up more commercial opportunities for various
             urban and rural aerial logistics uses that require frequent and point-to-point
             deliveries.
           Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 15 of 35




       •     Capacity expansion to meet high demand for AAVs in China: In July,
             EHang announced that it will build a new AAV production facility in Yunfu,
             Guangdong. This factory expands upon the current facility in Guangzhou and
             will support the growth of the air mobility business in China with a planned
             initial capacity of 600 units of passenger-grade AAVs per annum. The Yunfu
             factory is designed to be an industry-leading AAV production center and will
             feature an R&D facility and a training center for air mobility.

       •     Obtained the first operational flight permit for passenger-grade AAVs in
             North America: In July, the EH216 was awarded a Special Flight Operations
             Certificate issued by the Transport Canada Civil Aviation with which trial
             flights have been permitted and are routinely conducted in Québec province,
             Canada.

       •     Joined an international project to develop an air ambulance: In August
             2020, EHang was selected to join Ambular, an important international project
             supported by the International Civil Aviation Organization, which is dedicated
             to the development of a flying ambulance for emergency medical uses.

       39.      Defendant Hu included several quotes in this December 3, 2020 announcement.

Defendant Hu stated:

       In the third quarter we had significant growth in revenues and gross profit, both
       year-over-year and quarter-over-quarter. Notably, we have attained positive
       quarterly operating profitability on an adjusted basis again since last time in the
       fourth quarter of 2019. This reflects our improving business operations despite the
       impact of COVID-19 around the world.

       We are excited by the launch of two new products based on the cutting-edge EH216
       passenger-grade AAV technology platform. The EH216F and the EH216L are
       designed to meet strong market demand for high-rise firefighting solutions and
       heavy-lift aerial logistics solutions. Both are expected to drive revenue growth in
       the years to come. With increasing demand and stronger government emphasis on
       supporting the development of urban air mobility and unmanned civil aviation in
       China, we have started to ramp up our production capacity with the new facility in
       Yunfu. This is an important step forward as we get ourselves ready for the next
       phase of growth.

       We are confident in our long-term growth prospects. We are the recognized world
       leader in UAM. Further regulatory breakthroughs should drive faster growth of the
       global UAM market. We are creating new use cases, increasing our air mobility
       operations, and most importantly, providing compelling and integrated
       technologies and solutions. With the government support and relevant
         Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 16 of 35




       infrastructure upgrade, it is expected that we will receive the airworthiness
       certificate for EH216 in 2021 and start to provide commercial operation services.

       40.     Also on December 3, 2020, EHang and the Individual Defendants held a call with

financial analysts to discuss its third quarter 2020 results. On this call, Defendant Xu, translating

for Defendant Hu, stated “we have already delivered over 100 units of EH216 passenger-grade

autonomous aerial vehicles, or AAVs, cumulatively in China and in the world. We have completed

near 10,000 safe flights worldwide with zero accidents. This is an amazing accomplishment for

such an innovative passenger-grade AAV. Our proprietary full redundancy safety systems have

been fully testified by the abundance of real flights.”

       41.     Defendant Xu, again translating for Defendant Hu, continued:

       Since our current production facility can no longer meet the needs of the mass
       production, we decided to build a new production facility in Guangdong, Yunfu
       with an area of 40,000 square meters and the planned initial annual capacity of 600
       units passenger-grade AAVs. More important, we will establish a complete set of
       industry standards and systems from designing, production and operations and will
       devote ourselves to designing and developing infrastructure, including the
       automated vertiports so as to gradually establish an integrated operating system like
       that in existing airports. This is also an important measure to ensure the safe
       operations of EH216.

       Today, we have developed an integrated AAV technology platform with
       proprietary intellectual properties. Leveraging our experiences and expertise in the
       fields of hardware, software and supply chains, we will release more AAV models
       with different payload levels to meet the demands for mid-haul and long-haul
       flights, thus gradually expanding the operational range of autonomous air mobility.

       In terms of new products, while we continue to accumulate potential orders of the
       EH216F firefighting model, we are accelerating the official certification process.
       Meanwhile, China's State Council has also proposed to accelerate the industrial
       upgrade and the practical applications of firefighting unmanned aerial vehicles. The
       EH216 AAVs, including the passenger version, the firefighting version and the
       logistics version are expected to be key revenue drivers in the years to come.

       In respect of policies and regulations, we are trying to push forward the process. In
       China, we received an approval from the Civil Aviation Administration of China
       for airworthiness certification pilot and trial operation programs as early as 2018.
       Recently, the CAAC announced 13 selected cities as the civil unmanned aviation
        Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 17 of 35




       experimental zones. Just recently in last week, China State Council also urged to
       include UAM development into the national strategies.

       With the government support and a relevant infrastructure upgrade, we will receive
       airworthiness certificate for EH216 in 2021 and begin to provide commercial
       operation services. The commercialization of UAM will definitely be realized
       sooner than expected. So let’s embrace the future together.

       42.    Also on this December 3, 2020 call, Defendant Xu, again translating for Defendant

Hu, stated:

       In the third quarter, actually, we are experiencing change in our business model or
       we are adding new market because previously, we have been working as an OEM
       provider. We are selling our equipment. But we realized that we are going to be
       operating our system and equipment. So that means, given a lot of this flight data
       accumulated so far, we are able to provide the real operation by ourselves to our
       customers.

       This is just like 100 years ago when Boeing and Airbus are providing the whole
       new air transportation to the society. And however, it’s different that we are not
       providing this to the pilots. We are providing the service to every normal person
       without any flying techniques. So that means we are going to lead, take the lead to
       launch the operation model.

       43.    Defendant Xu continued:

       So it is very clear that we see more and more positive attitudes or messages sent by
       the government, including the CAAC and the State Council. For example, CAAC
       recently selected 13 cities to be the experimental city for unmanned aviation zones
       in China. And specifically, EHang, we had a connection with at least 3 of them.
       And this would give us a good opportunity to testify our EH216. And also, this can
       expedite our process of certification. And more importantly, just in last week, we
       had the State Council’s circular, which stressed 3 points. One is that it specifically
       mentioned that UAM development is going to be a national strategy in China.
       Understand that the government feel the urge, because Korea and Japan, both
       countries have elevated this UAM development into their national strategy. And so
       China, it’s very good to hear that government realized this problem and also, they
       see the potential for this industry.

       So after including UAM into the national strategy, this will be a very important
       critical factor for the development of the whole industry. And understand that we
       are the industry leader, and so we should be the key beneficiary of this policy
       change.
        Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 18 of 35




       And secondly, they specifically mentioned that it urged the acceleration of the
       legislation for the UAV in China, given the faster development of the industry. And
       so we understand that improved legislative framework will do more good for the
       industry.

       And the third, it specifically mentioned that for the firefighting and emergency
       service in China, we need to adopt the technology of the UAV. And just in the right
       time, we launched the firefighting version of EH216, so which can just meet the
       demand for such a product. And so 3 of the points of the State Council's circular
       are very positive message for EHang.

       44.    Again on this December 3, 2020 earnings call with analysts, Defendant Liu stated:

       So in respect of our gross margin, we have seen our gross margin maintained at a
       stable high level of around 50% plus since we started the commercial delivery in
       the first half of last year. If you look at other electrical transportation technology
       products such as electrical cars, our gross margin is much higher. So in respect of
       our new model, firefighting model, the gross margin is expected to be in line with
       that of the other existing models.

       And overall, it is expected, our gross margin will be maintained at the similar level
       of 50% plus going forward.

       45.    Defendant Hu, as translated by Defendant Xu, further stated on this call:

       [W]e are not saying that we are going to change our business model. We just added
       new business to our existing platform. For example, previously, we were OEM
       provider. We didn’t manage to operate the AAVs by ourselves. But we understand
       that now, we are going to operate the AAVs or platforms by ourselves. It seems
       that we are changing from a pure airline manufacturing company into airline
       operating company. So the 2 business models are integrated.

                                               ***

       And second, we realized that the value for EHang is that we are providing the
       individual a customized transportation mobility services to each individual. For
       example, during the COVID-19, in many countries, the public transportation has
       been suspended due to the outbreak of the virus. But the individual mobility
       transportation becomes important. So EHang is providing the mobility service to
       individual by these AAVs. So this definitely shows the value of our company, of
       our products.

       46.    On December 14, 2020, EHang issued a press release entitled “EHang 216 Receives

Long-term Trial Flight Permit across Austria National Airspace.” In this release, EHang referred
        Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 19 of 35




to itself as “the world’s leading autonomous aerial vehicle (“AAV”) technology platform

company.” In this release, the Company stated that EHang:

       [A]chieved a significant milestone on the path to offering Urban Air Mobility
       (“UAM”) services worldwide. On December 9, the Civil Aviation Authority of
       Austria issued a trial flight permit for the EH216 passenger-grade AAV. The permit
       allows trial operation of full unmanned flights in Austrian national airspace. This
       is the first flight permit for EHang’s passenger-grade AAVs within the European
       Union.

       Through the joint efforts of the Civil Aviation Authority of Austria, the EHang
       European team, and local partners, the Company has achieved another important
       regulatory breakthrough in the geographical heart of Europe, enabling more people
       to experience its safe, green and comfortable UAM solutions. This achievement
       should enable EHang to accelerate commercial operations in Europe. The trial
       permit and flight operations will support EHang’s growth in the European Market
       by demonstrating the benefits of its UAM solutions to regulators, customers, and
       partners.

       Autonomous Aerial Vehicles are poised to change the way people and cargo move
       from point A to point B. Whether for commuting within a large city or traveling
       from rural to metropolitan areas, aerial travel will dramatically change how
       mankind perceives distance and travel time. What is a reality today in Asia also
       comes closer in Europe.

       As part of the process, a test flight occurred in November 2020. It was the first
       flight ever in open EASA airspace. After a Specific Operational Risk Assessment
       (SORA) procedure, an EH216 AAV with the registration number OE-VFA took off
       in St. Martin im Innkreis, in the province of Upper Austria. Under the supervision
       of the Civil Aviation Authority, the unmanned aircraft took off for several minutes
       via automatic flight programming and then safely landed, despite harsh weather
       conditions of severe cold and high wind speed.

       47.    On December 28, 2020, EHang issued a press release entitled “EHang Launches

Aerial Tourism Services with Strategic Partner Greenland Hong Kong.” In this release, EHang

referred to itself as “the world’s leading autonomous aerial vehicle (“AAV”) technology platform

company,” and announced “the launch of its own autonomous urban air mobility (“UAM”)

services with its strategic partner Greenland Hong Kong Holdings Limited . . . .” According to

EHang, “[t]he trial services include an aerial sightseeing program and aerial media shows, which
         Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 20 of 35




will be rolled out in the partner’s tourism real estate project (Forest Lake) located in Zhaoqing, a

popular tour destination city in Guangdong, China. The Company intends to work jointly with

Greenland Hong Kong over time to offer aerial tourism services using its EH216 AAVs in more

cities.” The release continued:

       The collaboration will start with a flight base in Forest Lake first, independently
       run by EHang, to offer aerial sightseeing services to passengers. Forest Lake is
       located close to the new Zhaoqing-Pearl River Delta-Hub Airport, which is under
       construction. The area offers abundant tourism attractions, including 7 natural lakes
       and wetlands covering 3 million square meters. Going forward, the two parties will
       work together to commercialize EHang AAV technologies in various use cases
       including aerial sightseeing.

                                               ***

       Edward Xu, Chief Strategy Officer of EHang said, “We are excited to partner with
       Greenland Hong Kong to launch trial operations of the EH216 and bring our safe,
       green and comfortable UAM services to local residents. As an AAV technology
       platform company and a UAM operator, we are steadily rolling out global trial
       operations and will further work with our partners to build more UAM networks.”

       The Company sees various advantages of its EH216 AAVs to conventional single-
       propeller helicopters, such as higher safety level, lower noise level, lower costs,
       and zero emissions. Powered by fossil fuel, helicopters discharge significant
       amounts of green-house gases and have high failure risks. Yet they are more
       expensive to operate with pilots. Given the key advantages, EHang believes its
       EH216 AAVs have the potential to become a new travel vehicle for low-altitude
       aerial sightseeing.

       48.     On December 29, 2020, EHang issued a press release entitled “China’s First

National Standard for Express Delivery Service by Unmanned Aircraft Jointly Formulated by

EHang will be Effective from January 1, 2021.” In this release, EHang stated:

       As the world's leading autonomous aerial vehicle (“AAV”) technology platform
       company and the UAM industry pioneer, EHang has proprietarily developed a
       complete suite of intelligent aerial logistics solutions, including the EH216L heavy-
       lift AAV for short-to-medium-haul aerial transport, the Falcon medium-sized AAV
       for urban express delivery, the unmanned aircraft systems, take-off and landing
       control sites and intelligent self-express service machines. With abundant operating
       experience, service workflow and practical data, EHang made significant
         Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 21 of 35




        contribution to the groundbreaking for the Standard based on its industry expertise
        and valuable insights.

        With the implementation of the Standard, EHang will continue to accelerate regular
        operations of its intelligent AAV technologies for aerial logistics, and provide
        customized solutions for clients from various sectors including logistics, retail, e-
        commerce and offshore oil and gas by helping them improve efficiency at lower
        costs.

        49.     On January 12, 2021, EHang issued a press release entitled “EHang to Provide

UAM Services in Hengqin New Area in Zhuhai, China.” In this release, EHang referred to itself

as the world’s leading autonomous aerial vehicle (“AAV”) technology platform company.” In this

release, EHang:

        [A]nnounced strategic partnerships with Zhuhai Da Heng Qin Pan-Tourism
        Development Co., Ltd., Zhuhai Huafa Sports Operations Management Co., Ltd.
        and Flying World (Zhuhai) Technology Co., Ltd. to jointly initiate Urban Air
        Mobility (“UAM”) operations for aerial sightseeing and other air mobility services
        in the Hengqin New Area, the largest island and a Free Trade Zone in southeast
        Zhuhai in Guangdong Province of China. By establishing AAV experience centers
        and a suite of supporting service systems, EHang AAVs will be integrated into the
        daily life of the local population.

        During a signing ceremony held on January 8, a fleet of EH216 AAVs made
        passenger-carrying flights in Tianqin Park on Hengqin New Area. The flights were
        seen by local government officials, enterprise representatives, the media and local
        residents. A total of 36 passengers flew in the autonomous EH216, enjoying safe
        and comfortable aerial sightseeing trips. Through this event, EHang fully
        demonstrated its leading-edge technology for the centralized management of
        simultaneous flights of multiple AAVs in distributed operations under the
        command-and-control systems.

        50.     On January 21, 2021, EHang issued a press release entitled “EHang Joins European

Union’s AMU-LED Project to Demonstrate Urban Air Mobility.” In this release, EHang referred

to itself as “the world’s leading autonomous aerial vehicle (“AAV”) technology platform company

with about 10,000 incident-free flights . . . .” In this release, EHang further stated that “[t]hroughout

2022, Ehang will perform trial operations of the EH216, its flagship two-seat passenger-grade

AAV, in three countries: Spain, the United Kingdom and the Netherlands.” EHang further wrote
             Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 22 of 35




that its:

            Participation in the AMU-LED project will enable EHang to demonstrate the
            benefits of its leading AAV products and technology platform solutions. EHang
            products enable smart city management, shorten the travel time of both people and
            goods, and reduce air pollution and traffic accidents. EHang believes the AMU-
            LED is a great opportunity to demonstrate the promise of autonomous air taxis and
            further inspire the global UAM community to develop new product innovations and
            enabling legal frameworks.

            As the world's first publicly-listed UAM company to achieve global
            commercialization of its passenger-grade AAVs, EHang has been paying attention
            to the development of the European market. EHang has achieved multiple
            milestones in UAM development in Europe. In 2020, the Company made great
            regulatory breakthroughs by obtaining flight permits for the EH216 from the civil
            aviation authorities of Norway and Austria. So far it has expanded its UAM Pilot
            City Initiative to three cities in Austria and Spain, and established strategic UAM
            partnerships with FACC, the leading Austrian aerospace company and Vodafone,
            one of the world's biggest telecoms and technology service providers.

            51.    On January 27, 2021, EHang issued a press release entitled “The World’s Leading

AAV Provider EHang Wins Urban Air Mobility Call from Paris Region.” In this release, EHang

referred to itself as “the world’s leading autonomous aerial vehicle (AAV) technology platform

company.” The Company further referred to itself as “the only commercialized passenger-grade

AAV solution provider and a pioneer of urban air mobility.”

            52.    On February 5, 2021, EHang issued a press release entitled “EHang to Demonstrate

Medical Air Mobility via Participation in EU-supported SAFIR-Med Project.” In this release,

EHang referred to itself as “the world’s largest autonomous aerial vehicle (AAV) technology

platform company.” EHang stated that it “will use EH216, its flagship two-seat passenger-grade

AAV, and its Falcon medium-sized AAV to transport medical supplies in urban environment.”

EHang further wrote:

            Using its expertise and abundant experience, EHang will help formulate a
            performance assessment and recommendations report, which will refine the current
            U-space architecture principles, propose operational procedures and mechanisms
            for an effective interface between Air Traffic Control . . . and U-Space service
          Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 23 of 35




         providers, and suggest a set of Urban Air Mobility . . . indicators to complement
         the existing smart urban mobility indicators used by European cities.

                                                 ***

         Leveraging its past regulatory breakthroughs and comprehensive partnership
         network, Ehang will expand its global flight tour to more cities and showcase its
         leading AAV products and solutions in various use cases including passenger
         commuting and emergency medical transport, etc. As the world’s first listed UAM
         company to achieve global commercialization of its passenger-grade AAVs, EHang
         is also well positioned to work with all parties to facilitate product innovations and
         construction of a UAM legal framework in Europe.

         53.    On February 8, 2021, EHang issued a press release entitled “Goal to Integrate

Unmanned Aerial System Traffic Management into Air Traffic Management.” In this release,

EHang referred to itself as “the world’s largest autonomous aerial vehicle (AAV) technology

platform company.” It also called itself “the leading passenger electric vertical takeoff and landing

(eVTOL) company.”

         54.    The statements identified above were materially false and misleading and failed to

disclose material facts about the Company’s business, operations, and prospects. As discussed

below, the Defendants misled investors by misrepresenting and/or failing to disclose that: (i) the

Company’s purported regulatory approvals in Europe and North American for its EH216 were for

use as a drone, and not for carrying passengers; (ii) its relationship with its purported primary

customer is a sham; (iii) EHang has only collected on a fraction of its reported sales since its ADS

began trading on NASDAQ in December 2019; (iv) the Company’s manufacturing facilities were

practically empty and lacked evidence of advanced manufacturing equipment or employees; and

(v) as a result, the Company’s public statements were materially false and misleading at all relevant

times.

         55.    The statements described in ¶¶ 22-54 were materially false and misleading and

failed to disclose material adverse facts about the Company’s business, operations, and prospects.
          Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 24 of 35




                                      THE TRUTH EMERGES

         56.      During the trading day on February 16, 2021, analyst Wolfpack Research published

a report entitled: “EHang: A Stock Promotion Destined to Crash and Burn.” In Wolfpack’s

summary of its report, Wolfpack wrote that EHang:

         [I]s an elaborate stock promotion, built on largely fabricated revenues based on
         sham sales contracts with a customer who appears to us to be more interested in
         helping inflate the value of its investment in EH (i.e., pump EH’s stock price) than
         actually buying its products. EH has perpetuated its story with a collection of lies
         about its products, manufacturing, revenues, partnerships, and potential regulatory
         approval of its purported main business, an “autonomous” aerial vehicle (“AAV”)
         ridesharing network.

         57.      The Wolfpack Research report continued that “EH’s relationship with its primary

purported customer is a sham. Government records and credit reports show that EH’s major

customer is [Kunxiang]. We have gathered extensive evidence including behind-the-scenes

photographs, recorded phone calls, and videos of on-site visits to EH’s various facilities, as well

as Kunxiang’s offices which lead us to believe that Kunxiang signed sham sales contracts to

benefits its investment (stock price) in EH.” As support for this conclusion, Wolfpack Research

wrote:

               a. “Kunxiang has an exaggerated physical presence and its real operations appear to

                  be a fraction of what is claimed. Out of the 3 addresses listed on Kunxiang’s

                  website, one is a hotel with no Kunxiang presence, one is a 13th floor address of an

                  11-story building, and the last one had only one Kunxiang employee in the office

                  on a weekday afternoon.” The Wolfpack Research report included photographic

                  evidence of its visits to Kunxiang’s purported offices.

               b. “To the extent Kunxiang actually does sell vehicles, it did not want to sell EH’s

                  products to us. When asked, the only employee on-site at Kunxiang, who claimed

                  to be the finance manager, had no hesitation voicing his disapproval of the EH216,
Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 25 of 35




    and instead offered their own, supposedly much higher quality products for sale.”

    This finance manager further referred to EH216 as an “old model,” and stated that

    EHang’s battery technology is “not very good” because the battery can last only

    about 30 minutes, including takeoff and landing, “giving the user about 10 minutes

    of flying time.”

 c. “Kunxiang appears to be a willing participating in EH’s stock promotion.

    According to the same finance manager at Kunxiang, Kunxiang made an

    undisclosed RMB100 million (~14 million) pre-IPO investment in EH, which leads

    us to believe its true motive for signing these shambolic contracts was to benefit its

    investment, which is worth ~RMB473 million (~68 million) today.”

 d. “As is common with a sham customer, SAIC files and national credit reports show

    that Kunxiang was established just 9 days before it signed a RMB450 million (~650

    million) sales contract with EH. Kunxiang had only RMB10 million (~$1.4 million)

    of registered capital, rendering far too thinly capitalized to actually fulfill this

    purported sales contract. Nonetheless, Kunxiang signed another RMB30 million

    (~$4.3 million) contract with EH four months later.”

 e. “One of the sloppiest details of this ‘customer/supplier’ relationship, the first

    purported sales agreement between EH and Kunxiang provides that Kunxiang will

    supposedly pay a per unit (‘per set’) price of RMB150 million (~$21.5 million).

    We assume that before the second purported agreement was signed four months

    later, EH realized that the unit price was too high to be believable and cut it to

    RMB1.5 million (~$215k), 1% of the price in the first contract.”
         Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 26 of 35




             f. “Between September 10, 2019 and October 31, 2019, EH filed a confidentiality

                request with the SEC to redact the prices on these contracts, likely because the

                prices are so absurd that they would ruin EH’s credibility if seen by investors or

                competitors. We only found the unredacted versions of these contracts within the

                SEC’s EDGAR archive.”

       58.      Wolfpack Research further reported that “EH has only collected on a fraction of its

reported sales since its mid-December 2019 IPO. We see EH’s collection rate of only 20% and

DSOs at nearly 200 days (despite its purported credit terms of up to 180 days) as a clear indication

of fabricated revenues.” Wolfpack noted that although EH has reported RMB125.5 million (~18

million) in total revenues since its December 2019 IPO, that “its accounts receivable balance has

increased by ~RMB100.3 million (~14.4 million),” meaning that “EH has only collected RMB25.2

million (~$3.6 million) in cash since becoming a publicly traded company.”

       59.      In its report, Wolfpack Research further detailed that “in just 14 months as a

publicly traded company, EH’s PR team has put out 50 press releases . . . . However, EH’s constant

stream of press releases are easily proven untrue.” Wolfpack continued:

             a. “EH has announced numerous ‘flight certifications’ and ‘long-term’ approvals for

                its ‘passenger-grade’ EH216 in the US, Canada and various countries throughout

                Europe.”

             b. “According to aviation regulators or experts in aviation regulation in the US,

                Canada and Europe, EH has only received permits for recreational test flights of its

                drones in specified areas, below a specified altitude and at a specified time. In no

                way are these permits endorsements of EH’s ‘passenger-grade’ claims, nor are they

                ‘regulatory breakthroughs’ of any kind.”
        Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 27 of 35




             c. EH also claims in an English PR to have received the ‘World’s First Commercial

                Pilot Operation Approval of Passenger-Grade AAVs for Air Logistics Uses’ from

                China’s CAAC. However, the title of the Chinese version of the same PR says

                nothing about ‘commercial’ or ‘passenger-grade.’ What EH obtained was ‘特定类

                无人机试运行批准函’ (special approval letter for trial runs of drones of a specified

                class). CAAC had granted the same license to at least one other company in

                Hangzhou, China one year earlier in 2019.”

             d. “EH consistently makes different claims regarding regulatory approvals in the

                English and Chinese versions of its press releases. In English, EH makes false

                claims of commercial approval of its vehicles the EH216 by Chinese regulators. In

                its Chinese press releases, EH makes false claims of commercial approvals by

                regulators in the US, Canada, and Europe.”

       60.      Wolfpack Research wrote that it “visited EH’s corporate headquarters/main

manufacturing facility in Guangzhou, which only reinforced our belief that EH isn’t a legitimate

company. Similar to frauds we have exposed in the past, EH’s headquarters/main manufacturing

facility was practically empty when our investigator visited in the middle of a workday. There was

minimal activity and strikingly few employees.” Wolfpack continued:

       We found that the facility has near zero security, which is unimaginable for a
       factory that produces and stores a product full of supposedly highly valuable IP and
       proprietary technologies used in EH’s “world-class” AAVs. Our investigator noted
       that they had seen coat hanger factories in China with more security than EH’s main
       manufacturing facility in Guangzhou. EH’s main manufacturing facility seems to
       lack any advanced manufacturing equipment, employees, or even a basic assembly
       line seen in typical aircraft/drone factories. Our investigator was able to walk
       around EH’s facility for ~20 minutes without seeing a single person working on a
       weekday afternoon.
         Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 28 of 35




       61.      Wolfpack Research further wrote that it was “not able to find any production

equipment or raw material inventory on site,” such that “it is highly likely that EH has the near-

finished parts manufactured and shipped in from contractors, performs simple light assembly on

site, and then stores units at EH’s corporate headquarters in Guangzhou.” Wolfpack Research

“question[ed] whether EH’s products, including EH216, can be legally claimed as ‘manufactured

by EHang,” and wrote that “[t]he PRC lawyers we spoke to believe that EH may be violating PRC

laws regarding manufacturer certification and labeling, at the least.”

       62.      Wolfpack Research further wrote that it “spoke on the record with a leading expert

in the eVTOL industry, a manufacturing set-up specialist, and Chinese lawyers. Based on their

expert opinions, even if EH was intended to be a real business, we believe its product is majorly

flawed, inherently dangerous and would likely attract very few, if any, actual buyers.” As evidence

of these conversations, Wolfpack Research reported that It spoke with Dr. Mark Moore, a 32-year

NASA veteran engineer who most recently served as the Director of Aviation Engineering for

Uber Elevate. Wolfpack wrote that Dr. Moore:

             a. “[P]ersonally evaluated the EH216 for Uber Elevate and determined that it didn’t

                meet Uber’s criteria for partnership.” Specifically, Dr. Moore was “concerned by

                [EH216’s] overall ‘rough’ quality and its use of ‘hobby-grade motors’ made by

                Chinese hobby motor company, T-Motor.” Dr. Moore “made it clear that these

                hobby grade motors are not aerospace products and should never be used in a

                passenger carrying vehicle.”

             b. Dr. Moore is further quoted in Wolfpack Research’s article that he “firmly feel[s]

                that the current configuration is inherently not safe” and has “significant
        Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 29 of 35




                  reservations about whether [the EH216] could ever be certified for carrying

                  passengers in the US market.”

             c. According to Wolfpack, when told about EH’s “anemic R&D budget,” Dr. Moore

                  was horrified, saying “I mean, seriously, if they’ve only spent $10 to $20 million

                  in the development process, they should not even be flying people around in limited

                  demonstrations, it’s just, that’s really scary.”

             d. Dr. Moore also stated, according to Wolfpack Research, “[s]o, if EHang can’t show

                  that they’ve spent millions of dollars in research then their autonomy isn’t even –

                  and I mean, hundreds of millions of dollars, then their autonomy couldn’t possibly

                  be ready.”

       63.        Finally, Wolfpack Research wrote that it “obtained Chinese court records which

show that EH’s ADRs may already be in serious jeopardy due to legal issues in China.” Wolfpack

continued that:

       EH Guangzhou, the onshore entity which holds most of EH’s assets and operations
       likely had 95% of its equity frozen by a Chinese court. The basis for this freeze is
       said to be the “creditor’s right to cancel”, which means a creditor (in this case a
       major investment fund in Shenzhen called Join-Share) sued to undo certain
       questionable transactions EH Guangzhou might have done to reduce assets and
       avoid debt repayment. In other words, a Chinese court could liquidate EH’s
       equity to repay the creditor, rendering its ADRs completely worthless. American
       investors would be left with no legal recourse against the company or anyone else
       for their losses.

(Emphasis added).

       64.        On this news, the price of EHang ADS fell from its February 12, 2021 close of

$124.09 to a February 16, 2021 close of $46.30 per share, a one day drop of $77.79 per share or

approximately 62.7%.
          Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 30 of 35




                                CLASS ACTION ALLEGATIONS

        65.      Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of a class of all persons and entities who purchased or otherwise

acquired Ehang ADS between December 12, 2019 and February 16, 2021 (and on February 16,

2021, only for those who purchased shares at or above the price of $112.00), inclusive. Excluded

from the Class are Defendants, directors and officers of the Company, as well as their families and

affiliates.

        66.      The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court.

        67.      There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

              a. Whether Defendants violated the Exchange Act;

              b. Whether Defendants omitted and/or misrepresented material facts;

              c. Whether Defendants’ statements omitted material facts necessary to make the
                 statements made, in light of the circumstances under which they were made, not
                 misleading;

              d. Whether Defendants knew or recklessly disregarded that their statements were false
                 and misleading;

              e. Whether the price of the Company’s ADS was artificially inflated; and

              f. The extent of damage sustained by Class members and the appropriate measure of
                 damages.

        68.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from Defendants’ wrongful conduct alleged herein.
         Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 31 of 35




       69.      Plaintiff will adequately protect the interests of the Class and has retained counsel

who are experienced in class action securities litigation. Plaintiff has no interests that conflict with

those of the Class.

       70.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                                    FRAUD ON THE MARKET

       71.      Plaintiff will rely upon the presumption of reliance established by the fraud-on-

the-market doctrine that, among other things:

             a. Defendants made public misrepresentations or failed to disclose material facts

                during the Class Period;

             b. The omissions and misrepresentations were material;

             c. The Company’s ADS traded in efficient markets;

             d. The misrepresentations alleged herein would tend to induce a reasonable investor

                to misjudge the value of the Company’s ADS; and

             e. Plaintiff and other members of the class purchased the Company’s ADS between

                the time Defendants misrepresented or failed to disclose material facts and the time

                that the true facts were disclosed, without knowledge of the misrepresented or

                omitted facts.

       72.      At all relevant times, the markets for the Company’s ADS were efficient for the

following reasons, among others: (i) the Company filed periodic public reports with the SEC; and

(ii) the Company regularly communicated with public investors via established market

communication mechanisms, including through regular disseminations of press releases on the

major news wire services and through other wide-ranging public disclosures such as

communications with the financial press, securities analysts, and other similar reporting services.
         Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 32 of 35




Plaintiff and the Class relied on the price of the Company’s ADS, which reflected all information

in the market, including the misstatements by Defendants.

                                       NO SAFE HARBOR

        73.     The statutory safe harbor provided for forward-looking statements under certain

conditions does not apply to any of the allegedly false statements pleaded in this Complaint. The

specific statements pleaded herein were not identified as forward-looking statements when made.

        74.     To the extent there were any forward-looking statements, there were no meaningful

cautionary statements identifying important factors that could cause actual results to differ

materially from those in the purportedly forward-looking statements.

                                       LOSS CAUSATION

        75.     During the trading day on February 16, 2021, Wolfpack Research published the

report alleged herein. On this news, the price of EHang ADS fell from its February 12, 2021 close

of $124.09 to a February 16, 2021 close of $46.30 per share, a one day drop of $77.79 per share

or approximately 62.7%.

        76.     These revelations contradicted statements made by Defendants during the Class

Period and were a causal element of the concurrent decline in the Company’s share price.

                                        Count One
    Violations of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                  (Against All Defendants)

        77.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        78.     During the Class Period, Defendant EHang and the Individual Defendants

disseminated or approved the false statements specified above, which they knew or deliberately

disregarded were misleading in that they contained misrepresentations and failed to disclose
         Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 33 of 35




material facts necessary to make the statements made, in light of the circumstances under which

they were made, not misleading.

        79.     Defendant EHang and the Individual Defendants violated § 10(b) of the Exchange

Act and Rule 10b-5 in that they (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon those who purchased or otherwise acquired the Company’s

securities during the class period.

        80.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for the Company’s ADS. Plaintiff and the Class

would not have purchased the Company’s ADS at the price paid, or at all, if they had been aware

that the market prices had been artificially and falsely inflated by Defendants’ misleading

statements.

                                           Count Two
                            Violation of § 20(a) of the Exchange Act
                              (Against the Individual Defendants)

        81.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        82.     The Individual Defendants acted as controlling persons of the Company within the

meaning of § 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions

at the Company, the Individual Defendants had the power and authority to cause or prevent the

Company from engaging in the wrongful conduct complained of herein. The Individual

Defendants were provided with or had unlimited access to the documents described above that

contained statements alleged by Plaintiff to be false or misleading both prior to and immediately
         Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 34 of 35




after their publication, and had the ability to prevent the issuance of those materials or to cause

them to be corrected so as not to be misleading.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (a)     determining that this action is a proper class action pursuant to Rule 23(a) and

23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined herein, and a

certification of Plaintiff as class representative pursuant to Rule 23 of the Federal Rules of Civil

Procedure and appointment of Plaintiff’s counsel as Lead Counsel;

       (b)     awarding compensatory and punitive damages in favor of Plaintiff and the other

class members against all Defendants, jointly and severally, for all damages sustained as a result

of Defendants’ wrongdoing, in an amount to be proven at trial, including pre-judgment and post-

judgment interest thereon.

       (c)     awarding Plaintiff and other members of the Class their costs and expenses in this

litigation, including reasonable attorneys’ fees and experts’ fees and other costs and disbursements;

and

       (d)     awarding Plaintiff and the other Class members such other relief as this Court may

deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury in this action of all issues so triable.

Dated: February 17, 2021                           Respectfully submitted,

                                                   /s/ Jeffrey C. Block
                                                   Jeffrey C. Block
                                                   Stephen J. Teti
                                                   BLOCK & LEVITON LLP
                                                   260 Franklin Street, Suite 1860
                                                   Boston, MA 02110
Case 1:21-cv-01392-GBD Document 1 Filed 02/17/21 Page 35 of 35




                              (617) 398-5600 phone
                              (617) 507-6020 fax
                              jeff@blockleviton.com
                              steti@blockleviton.com

                              Attorneys for Plaintiff and Proposed Lead
                              Counsel
